Per Curiam.
Taxpayers brought suit to enjoin the county commissioners from paying money from the Hernando county bond road fund to an engineering company or to any person upon the approval of the engineering company under contracts with the engineering company, and restrain the engineering company from taking any action towards building, changing or- molesting the roads of the county, and to enjoin the bond trustees and county commissioners of the county from paying or approving bills presented by the engineering company. The bill also prays that the engineering company “be required to account for and refund all sums improperly expended.” A temporary injunction was denied and the complainants appealed.
It appears that the contracts, charged to have been made in violation of Chapter 5969 Acts of 1909, requiring an advertisement for bids before contracts are let for amounts exceeding $300.00, have been performed and the payments have been made, therefore if an injunction should have been granted, it would now be ineffectual. The bill has not been dismissed, and if the parties have a right to an accounting and restitution, they may proceed under this bill of complaint.
The appeal from the interlocutory orders refusing the ¡injunctions applied for is dismissed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concür.